 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


Exhibit 10.1


MEMORANDUM OF AGREEMENT
 
Dated: 21 December 2006
Norwegian Shipbrokers Association s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956
Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87.



Cortes Vessel Limited Partnership, California, USA, (The General Partner of
which is the Cortes
1
Vessel Inc., California.) hereinafter called the Sellers, have agreed to sell,
and Champion Shipping,
 
Bergen, Norway or Nominee with Messrs. Champion Shipping always to guarantee
their nominated
 
company's performance.
 
hereinafter called the Buyers, have agreed to buy
2
Name: Mt Lion
3
Classification Society/Class: DNV
4
Built: May 1985
By: Boelwerf Temse, Belgium
5
Flag: Liberia
Place of Registration: Monrovia
6
Call Sign:
Grt/Nrt:
7
Register Number: IMO NR: 8308650
8
   
hereinafter called the Vessel, on the following terms and conditions:
9
   
Definitions
10
   
"Banking days" are days on which banks are open both in the country of the
currency
11
stipulated for the Purchase Price in Clause 1 and in the place of closing
stipulated in Clause 8.
12
   
"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa,
13
a registered letter, telex, telefax or other modern form of written
communication.
14
   
"Classification Society" or "Class" means the Society referred to in line 4.
15
   
1.
Purchase Price USD 10.354.000 Mio (US dollars ten million and three hundred and
fifty four
16
thousand).
     
2.
Deposit
17
   
As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 %
18
(ten per cent) of the Purchase Price within 3 (Three) London banking days from
the date of both
19
parties signing this
 
Agreement on fax or E-Mail . This deposit shall be placed with in escrow with
the Sellers counsel
20
Burke & Parsons, New York, and held by them in their attorney invested trust
account pursuant to
 
an escrow agreement among Burke & Parsons, the Sellers and the Buyers, which
shall provide for
 
release,
 
and held by them in a joint account for the Sellers and the Buyers, to be
released in accordance
21
with joint written instructions of the Sellers and the Buyers. Interest, if any,
to be credited to the
22
Buyers. Any fee charged for holding the said deposit shall be borne equally by
the Sellers and the
23
Buyers.
24
   
3.
Payment
25
   
The said Purchase Price shall be paid in full free of bank charges to The
Sellers' nominated Bank
26
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect
27
physically ready for delivery in accordance with the terms and conditions of
this Agreement and
28
Notice of Readiness has been given in accordance with Clause 5.
29
   
4.
Inspections
30
a)*
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers
31
 
have also Physically inspected the Vessel at/in New Orleans, USA on 16-17th
December 2006
32
 
and have accepted the Vessel following this inspection and the sale is outright
and definite,
33
 
subject only to the terms and conditions of this Agreement.and repair of shaft
generator to be in
34
 
good working condition in accordance to the Vessel s technical specification.
(See clauses
   
11 and 19).
       
b)*
The Buyers shall have the right to inspect the Vessel's classification records
and declare
35
 
whether same are accepted or not within
36
 
The Sellers shall provide for inspection of the Vessel at/in
37
 
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the
38
 
Buyers cause undue delay they shall compensate the Sellers for the losses
thereby incurred.
39
 
The Buyers shall inspect the Vessel without opening up and without cost to the
Sellers.
40
 
During the inspection, the Vessel's deck and engine log books shall be made
available for
41
 
examination by the Buyers. If the Vessel is accepted after such inspection, the
sale shall
42
 
become outright and definite, subject only to the terms and conditions of this
Agreement,
43
 
provided the Sellers receive written notice of acceptance from the Buyers within
72 hours
44
 
after completion of such inspection.
45
 
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be
46
 
received by the Sellers as aforesaid, the deposit together with interest earned
shall be
47
 
released immediately to the Buyers, whereafter this Agreement shall be null and
void.
48
     
*
4 a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions,
49
 
alternative 4a) to apply.
50
     
5.
Notices, time and place of delivery
51
     
a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall
52
 
provide the Buyers with 15, 7, and 3days notice of the estimated time of arrival
at the
53
 
intended place of drydocking/underwater inspection/delivery. When the Vessel is
at the place
54
 
of delivery and in every respect physically ready for delivery in accordance
with this
55
 
Agreement, the Sellers shall give the Buyers a written Notice of Readiness for
delivery.
56
     
b)
The Vessel shall be delivered and taken over safely afloat free of charter at a
safe and
57
 
accessible berth or
   
anchorage at/in upon completion of upcoming voyage USG to China/Spore Range at a
safe
58
 
berth or anchorage in a safe port in China Range intention Tianjan or Singapore
during 15
   
February - 10 March 2007
   
in the Sellers' option.
59
       
Expected time of delivery: 15 Feb - 10 March 2007
60
       
Date of cancelling (see Clauses 5 c), 6 b) (iii)and 14): 10 March 2007
61
     
c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the
62
 
Vessel will not be ready for delivery by the cancelling date they may notify the
Buyers in
63
 
writing stating the date when they anticipate that the Vessel will be ready for
delivery and
64
 
propose a new cancelling date. Upon receipt of such notification the Buyers
shall have the
65
 
option of either cancelling this Agreement in accordance with Clause 14 within 7
running
66
 
days of receipt of the notice or of accepting the new date as the new cancelling
date. If the
67
 
Buyers have not declared their option within 7 running days of receipt of the
Sellers'
68
 
notification or if the Buyers accept the new date, the date proposed in the
Sellers' notification
69
 
shall be deemed to be the new cancelling date and shall be substituted for the
cancelling
70
 
date stipulated in line 61.
71
       
If this Agreement is maintained with the new cancelling date all other terms and
conditions
72
 
hereof including those contained in Clauses 5 a) and 5 c) shall remain unaltered
and in full
73
 
force and effect. Cancellation or failure to cancel shall be entirely without
prejudice to any
74
 
claim for damages the Buyers may have under Clause 14 for the Vessel not being
ready by
75
 
the original cancelling date.
76
     
d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery
77
 
the deposit together with interest earned shall be released immediately to the
Buyers
78
 
whereafter this Agreement shall be null and void.
79
     
6.
Drydocking/Divers Inspection
80
     
a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the
81
 
Classification Society of the Vessel's underwater parts below the deepest load
line, the
82
 
extent of the inspection being in accordance with the Classification Society's
rules. If the
83
 
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
84
 
broken, damaged or defective so as to affect the Vessel's class, such defects
shall be made
85
 
good at the Sellers' expense to the satisfaction of the Classification Society
without
86
 
condition/recommendation*.
87
     
b)**
(i) The Vessel is to be delivered without drydocking. However, the Buyers shall
88
 
have the right at their expense to arrange for an underwater inspection by a
diver approved
89
 
by the Classification Society of the underwater parts of the Vessel prior to the
delivery of the
90
 
Vessel.Alternatively such Divers Inspection if at all possible to take place
upon passing
   
Panama Outbound .
         
Actual cost for the Buyers account but the Sellers to allow the Buyers up to
max. 6 hours of
   
daylight time to perform such inspection. Inspection if at all possible to take
place at
   
Christobal where P.T. 1-2 days waiting time for Transit i.e there should be no
lost time.
         
If such option is delared the Sellers to confirm in writing that the Vessel has
not touched
   
bottom or caused any damage to underwater parts after such diver s inspection
carried out
   
until place of delivery.
         
If any damage is found to Rudder, Propeller, Bottom or other Underwater Parts
which
   
affects the Vessel s clean certificate of class, but which in the opinion of the
Class
   
Surveyour present, does not affect the Vessel s ability to trade until at least
next scheduled
   
Drydocking, then the Buyers and the Sellers shall agree an amount of
compensation to be
   
deducted from the Purchase Price, and the Buyers shall accept delivery of the
Vessel
   
including recommendations.
         
The Buyers have agreed to accept the Vessel with the conditions referred to in
the DNV
   
Memo dated 18th July 2006, and such conditions shall therefore not be deemed
grounds for
   
the Buyers to reject the Vessel or require remediation by the Sellers.
   
If the Sellers and the Buyers cannot agree a compensation figure within 1 (one)
working
   
day, then the figure to apply is to be the average of quotes for estimated costs
of Repairs
   
obtained from two (2) Reputable Shipyards at the port of delivery or nearby, one
(1) to be
   
selected by the Buyers and one (1) to be selected by the Sellers.
         
If any damage is found to Rudder, Propeller, Bottom or other Underwater Parts
which
   
affects the Vessel s Clean Certificate of Class and cannot be postponed until
the next
   
Docking as decided by the Vessel s Classification Society, then usual Drydocking
clause to
   
apply as per NSF 93.
         
The Sellers shall at their
   
cost make the Vessel available for such inspection. The extent of the inspection
and the
91
 
conditions under which it is performed shall be to the satisfaction of the
Classification
92
 
Society. If the conditions at the port of delivery are unsuitable for such
inspection, the
93
 
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery
94
 
port.
95
       
(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line
96
 
are found broken, damaged or defective so as to affect the Vessel's class, then
unless
97
 
repairs can be carried out afloat to the satisfaction of the Classification
Society, the Sellers
98
 
shall arrange for the Vessel to be drydocked at their expense for inspection by
the
99
 
Classification Society of the Vessel's underwater parts below the deepest load
line, the
100
 
extent of the inspection being in accordance with the Classification Society's
rules. If the
101
 
rudder, propeller, bottom or other underwater parts below the deepest load line
are found
102
 
broken, damaged or defective so as to affect the Vessel's class, such defects
shall be made
103
 
good by the Sellers at their expense to the satisfaction of the Classification
Society
104
 
without condition/recommendation*. In such event the Sellers are to pay also for
the cost of
105
 
the underwater inspection and the Classification Society's attendance.
106
       
(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry-
107
 
docking facilities are available at the port of delivery, the Sellers shall take
the Vessel
108
 
to a port where suitable drydocking facilities are available, whether within or
outside the
109
 
delivery range as per Clause 5 b). Once drydocking has taken place the Sellers
shall deliver
110
 
the Vessel at a port within the delivery range as per Clause 5 b) which shall,
for the
111




 
purpose of this Clause, become the new port of delivery. In such event the
cancelling date
112
 
provided for in Clause 5 b)) shall be extended by the additional time required
for the
113
 
drydocking and extra steaming, but limited to a maximum of 14 running days.
114
     
c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
115
       
(i) the Classification Society may require survey of the tailshaft system, the
extent of
116
 
the survey being to the satisfaction of the Classification surveyor. If such
survey is not
117
 
required by the Classification Society, the Buyers shall have the right to
require the tailshaft
118
 
to be drawn and surveyed by the Classification Society, the extent of the survey
being in
119
 
accordance with the Classification Society's rules for tailshaft survey and
consistent with
120
 
the current stage of the Vessel's survey cycle. The Buyers shall declare whether
they
121
 
require the tailshaft to be drawn and surveyed not later than by the completion
of the
122
 
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be
123
 
arranged by the Sellers. Should any parts of the tailshaft system be condemned
or found
124
 
defective so as to affect the Vessel's class, those parts shall be renewed or
made good at
125
 
the Sellers' expense to the satisfaction of the Classification Society without
126
 
condition/recommendation*.
127
       
(ii) the expenses relating to the survey of the tailshaft system shall be borne
128
 
by the Buyers unless the Classification Society requires such survey to be
carried out, in
129
 
which case the Sellers shall pay these expenses. The Sellers shall also pay the
expenses
130
 
if the Buyers require the survey and parts of the system are condemned or found
defective
131
 
or broken so as to affect the Vessel's class*.
132
       
(iii) the expenses in connection with putting the Vessel in and taking her out
of
133
 
drydock, including the drydock dues and the Classification Society's fees shall
be paid by
134
 
the Sellers if the Classification Society issues any condition/recommendation*
as a result
135
 
of the survey or if it requires survey of the tailshaft system. In all other
cases the Buyers
136
 
shall pay the aforesaid expenses, dues and fees.
137
       
(iv) the Buyers' representative shall have the right to be present in the
drydock, but
138
 
without interfering with the work or decisions of the Classification surveyor.
139
       
(v) the Buyers shall have the right to have the underwater parts of the Vessel
140
 
cleaned and painted at their risk and expense without interfering with the
Sellers' or the
141
 
Classification surveyor's work, if any, and without affecting the Vessel's
timely delivery. If,
142
 
however, the Buyers' work in drydock is still in progress when the Sellers have
143
 
completed the work which the Sellers are required to do, the additional docking
time
144
 
needed to complete the Buyers' work shall be for the Buyers' risk and expense.
In the event
145
 
that the Buyers' work requires such additional time, the Sellers may upon
completion of the
146
 
Sellers' work tender Notice of Readiness for delivery whilst the Vessel is still
in drydock
147
 
and the Buyers shall be obliged to take delivery in accordance with Clause 3,
whether
148
 
the Vessel is in drydock or not and irrespective of Clause 5 b).
149
     
*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society
150
 
without condition/recommendation are not to be taken into account.
151
     
**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions,
152
 
alternative 6 a) to apply.
153
     
7.
Spares/bunkers, etc.
154
     
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on
155
Shore and on order. All spare parts and spare equipment including spare tail-end
shaft(s)
 
and/or spare
156
propeller(s)/propeller blade(s), if any, belonging to the Vessel at the time of
inspection used or
157
unused, whether on board or not shall become the Buyers' property, but spares on
order are to be
158
excluded. Forwarding charges, if any, shall be for the Buyers' account. The
Sellers are not required to
159
replace spare parts including spare tail - end shaft(s) and spare
propeller(s)/propeller blade(s) which
160
are taken out of spare and used as replacement prior to delivery, but the
replaced items shall be the
161
property of the Buyers. The radio installation and all safety wireless
navigational equipment shall be
 
included in the sale
162
without extra payment if they are the property of the Sellers. Unused stores and
provisions shall be
163
included in the sale and be taken over by the Buyers without extra payment.
164
   
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the
165
Sellers' flag or name, provided they replace same with similar unmarked items.
Library, forms, etc.,
166
exclusively for use in the Sellers' vessel(s), shall be excluded without
compensation. Captain's,
167
Officers' and Crew's personal belongings including the slop chest are to be
excluded from the sale,
168



as well as the following additional items (including items on hire): - Gas
Bottles and Videos.
169
   
The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and
170
sealed and unbroached drums and pay for same based on the Sellers current net
invoice cost
 
market price (excluding barging expenses) at the port and date
171
of delivery of the Vessel.
172
Payment under this Clause shall be made at the same time and place and in the
same currency as
173
the Purchase Price.
174
   
8.
Documentation
175
   
The place of closing: Oslo, Norway.
176
   
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery
177
documents, namely:
178
   
a)
Legal Bill of Sale in a form recordable in Norway to NIS Flag (the country in
which the Buyers are
179
 
to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages
180
 
and maritime liens or any other debts or claims whatsoever, duly notarially
attested and
181
 
legalized by the consul of such country or other competent authority.
182
     
b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of
183
 
the Vessel.
184
     
c)
Confirmation of Class issued within 72 hours prior to delivery.
185
     
d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from
186
 
registered encumbrances.
187
     
e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of
188
 
deletion appropriate to the Vessel's registry at the time of delivery, or, in
the event that the
189
 
registry does not as a matter of practice issue such documentation immediately,
a written
190
 
undertaking by the Sellers to effect deletion from the Vessel's registry
forthwith and furnish a
191
 
Certificate or other official evidence of deletion to the Buyers promptly and
latest within 4
192
 
(four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.
193
     
f)
Any such additional documents as may reasonably be required by the competent
authorities
194
 
for the purpose of registering the Vessel, provided the Buyers notify the
Sellers of any such
195
 
documents as soon as possible after the date of this Agreement.
196
     
At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of
197
Delivery and Acceptance confirming the date and time of delivery of the Vessel
from the Sellers to the
198
Buyers.
199
   
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all
200
plans etc., which are on board the Vessel. Other certificates which are on board
the Vessel shall also
201
be handed over to the Buyers unless the Sellers are required to retain same, in
which case the
202
Buyers to have the right to take copies. Other technical documentation which may
203
be in the Sellers' possession shall be promptly forwarded to the Buyers at their
expense, if they so
204
request. The Sellers may keep the Vessel's log books but the Buyers to have the
right to take
205
copies of same. The Sellers will hand over at time of Delivery all Manuals/Plans
and Drawings
206
onboard and ashore. Prior to delivery if required by the Buyers the Sellers are
to provide Buyers
 
with copies of Main Plan/Manuals/Drawings. As well as copy of all Safety
Certificates including
 
attachments (Form B, etc ) with cost of Copying/Forwarding for the Sellers
account
     
9.
Encumbrances
207
   
The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances,
208
mortgages and maritime liens or any other debts whatsoever. The Sellers hereby
undertake
209
to indemnify the Buyers against all consequences of claims made against the
Vessel which have
210
been incurred prior to the time of delivery.
211
   
10.
Taxes, etc.
212
     
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag
213
shall be for the Buyers' account, whereas similar charges in connection with the
closing of the Sellers'
214



register shall be for the Sellers' account.
215
   
11.
Condition on delivery (See Clauses 19 and 20)
216
     
The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is
217
delivered to the Buyers, but subject to the terms and conditions of this
Agreement she shall be
218
delivered and taken over as she was at the time of inspection, fair wear and
tear excepted.
219
However, the Vessel shall be delivered with her class maintained without
condition/recommendation*,
 
Other than the recommendation as per DNV memo of July 18th 2006.
220
free of average damage affecting the Vessel's class, and with her classification
certificates and
221
national certificates, as well as all other certificates the Vessel had at the
time of inspection, valid and
222
unextended without condition/recommendation* by Class or the relevant
authorities at the time of
223
delivery.
224
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if
225
applicable, or the Buyers' inspection prior to the signing of this Agreement. If
the Vessel is taken over
226
without inspection, the date of this Agreement shall be the relevant date.
227
   
*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society
228
 
without condition/recommendation are not to be taken into account.
229
   
12.
Name/markings
230
   
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
231
   
13.
Buyers' default
232
   
Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this
233
Agreement, and they shall be entitled to claim compensation for their losses and
for all expenses
234
incurred together with interest.
235
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to
236
cancel the Agreement, in which case the deposit together with interest earned
shall be released to the
237
Sellers. If the deposit does not cover their loss, the Sellers shall be entitled
to claim further
238
compensation for their losses and for all expenses incurred together with
interest.
239
   
14.
Sellers' default
240
     
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a)or fail to be ready
241
to validly complete a legal transfer by the date stipulated in line 61 the
Buyers shall have
242
the option of cancelling this Agreement provided always that the Sellers shall
be granted a
243
maximum of 3 banking days after Notice of Readiness has been given to make
arrangements
244
for the documentation set out in Clause 8. If after Notice of Readiness has been
given but before
245
the Buyers have taken delivery, the Vessel ceases to be physically ready for
delivery and is not
246
made physically ready again in every respect by the date stipulated in line
61 and new Notice of
247
Readiness given, the Buyers shall retain their option to cancel. In the event
that the Buyers elect
248
to cancel this Agreement the deposit together with interest earned shall be
released to them
249
immediately.
250
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready
251
to validly complete a legal transfer as aforesaid they shall make due
compensation to the Buyers for
252
their loss and for all expenses together with interest if their failure is due
to proven
253
negligence and whether or not the Buyers cancel this Agreement.
254
   
15.
Buyers' representatives
255
     
After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers
256
have the right to place two representatives on board the Vessel at their sole
risk and expense upon
257
arrival at Intention upon passing Panama Outbound on or about
258
These representatives are on board for the purpose of familiarisation and in the
capacity of
259
observers only, and they shall not interfere in any respect with the operation
of the Vessel. The
260
Buyers' representatives shall sign the Sellers' letter of indemnity prior to
their embarkation.
261
   
16.
Arbitration
262
     
a)*
This Agreement shall be governed by and construed in accordance with English law
and
263
 
any dispute arising out of this Agreement shall be referred to arbitration in
London in
264
 
accordance with the Arbitration Acts 1950 and 1979 or any statutory modification
or
265
 
re-enactment thereof for the time being in force, one arbitrator being appointed
by each
266
 
party. On the receipt by one party of the nomination in writing of the other
party's arbitrator,
267
 
that party shall appoint their arbitrator within fourteen days, failing which
the decision of the
268
 
single arbitrator appointed shall apply. If two arbitrators properly appointed
shall not agree
269
 
they shall appoint an umpire whose decision shall be final.
270
     
b)*
This Agreement shall be governed by and construed in accordance with Title 9 of
the
271
 
United States Code and the Law of the State of New York and should any dispute
arise out of
272
 
this Agreement, the matter in dispute shall be referred to three persons at New
York, one to
273
 
be appointed by each of the parties hereto, and the third by the two so chosen;
their
274
 
decision or that of any two of them shall be final, and for purpose of enforcing
any award, this
275
 
Agreement may be made a rule of the Court.
276
 
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime
277
 
Arbitrators, Inc. New York.
278
     
c)*
Any dispute arising out of this Agreement shall be referred to arbitration at
279
 
, subject to the procedures applicable there.
280
 
The laws of       shall govern this Agreement.
281
     
*
16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable. In
the absence of
282
 
deletions, alternative 16 a) to apply.
283
     
17.
To the best of the Sellers knowledge, the Vessel is not boycotted by the Arab
Boycott League,
 
Damascus.
       
18.
This Sale/Negotiation shall be kept strictly private and confidential by all
parties concerned.
       
19.
The Vessel to be delivered with next special survey due not earlier than 1 May,
2007.
       
20.
The Vessel to be delivered with all Cargo Tanks Cleaned and free for Man entry.
The Vessel to be
delivered free of slops.
       
21.
Cortes Vessel Limited Partnership by its general partner Cortes Vessel, Inc.
 





The Sellers:
The Buyers:
       
____________
___________
Name:
Name:
Title:
Title:



This document is a computer generated SALEFORM 1993 form printed by authority of
the Norwegian Shipbrokers Association. Any insertion or deletion to the form
must be clearly visible. In the event of any modification made to the
pre-printed text of this document which is not clearly visible, the text of the
original approved document shall apply. BIMCO and the Norwegian Shipbrokers
Association assume no responsibility for any loss, damage or expense as a result
of discrepancies between the original approved document and this computer
generated document.
.